 



Exhibit 10.1
AGREEMENT OF SALE AND PURCHASE
     THIS AGREEMENT OF SALE AND PURCHASE (The “Agreement”) is made as of this
1st day of October, 2007 by and between Stockman’s Casino, a Nevada corporation
(“Seller”) and Dhillon Hospitality Management Inc. of 3309 Vancouver Drive,
Modesto, California 95355, or its assigns (“Purchaser”). In consideration of the
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:
I.
SALE AND PURCHASE PROPERTY
     1.01 Sale and purchase. Subject to the terms and provisions of this
agreement, Seller agrees to convey unto Purchaser, and Purchaser agrees to
purchase from Seller, all of the following property:

  A.   That certain tact or parcel of land (the “Land”) located at 55 Commercial
Way, Fallon, NV 89406, more particularly described as Parcel 3 of the Parcel Map
for James R. Peters, as trustee under the James R. Peters Family Trust Agreement
recorded March 1, 2005, under Document No. 368694, Official Records, Churchill
County, Nevada. Also known as Assessor Parcel No. 001-231-73

together with (i) all right, title and interest, if any, of Seller in and to the
land subject to any rights, easements, encroachments or other matters of record
or as revealed in a survey of the parcel, and (ii) all of the rights and
appurtenances belonging or in any way pertaining to the Land. The Land and all
building, fixtures, structures, and improvements thereon and all appurtenances
thereto described in this Section 1.01(a) are hereinafter collectively called
the “Real Property”;

  B.   All personal property owned by Seller situated on or used in connection
with the operation of the Holiday Inn Express on the Real Property, including,
without limitation, all fixtures, machinery, air conditioning and heating
equipment, supplies, replacement parts, floor coverings, wall coverings, drapes,
blinds, partitions, fire prevention and extinguishing apparatus, security
systems, plants, furniture and all building materials owned by Seller for use of
the Holiday Inn Express on the Real Property, together with all supplies, food
stuffs, beverages and inventory on hand including stationary, guest folios,
registration cards, linens and similar supplies two and half time turn over, all
of which shall hereinafter be referred to collectively as the “Personal
Property”, but not including any Personal Property used in or for the operation
of Stockman’s Casino.

  C.   All of Seller’s right, title and interest in an to all leases, and
telephone numbers which are exclusively assigned to or used by the HIE assigned
to Seller in connection with the Real Property and hotel operations, service
contracts, warranties, licenses, permits, and all other intangible rights which
are owned by the seller and are related to the Real Property and the Personal
Property, but

1



--------------------------------------------------------------------------------



 



      subject to and conditioned upon the Joint Marketing Agreement referred to
herein and the parties acknowledge that there are no ground leases related to
the HIE; and

  D.   All other rights, privileges, and appurtenances owned by Seller,
reversionary or otherwise and in any way related to the properties described in
this Article I.

     The Real Property, the Personal Property, and the aforesaid other rights,
agreements, contracts, licenses, permits and interests described in this
Article I hereafter sometimes referred to collectively as the “Project.”
II.
CONSIDERATION
     2.01 Purchase Price. The total purchase price (“Purchase Price”) to be paid
by Purchaser to Seller for the sale and conveyance of the Project shall be Seven
Million, Two Hundred Thousand Dollars ($7,200,000), payable in cash at the
Closing.
     2.02 Earnest Money. Purchaser has deposited with Stewart Title of Northern
Nevada located at 5355 Kietzke Lane in, Reno, Nevada (“Title Company”) in
immediately available funds the amount of $75,000 the (“Earnest Money”). The
Earnest Money shall be placed in a non-interest bearing account. In the event
that this Agreement is terminated prior to consummation of the purchase and sale
of the Project in accordance with this Agreement, then the Earnest Money shall
be delivered as provided herein. In the event that this Agreement is not
terminated at or prior to the expiration of the Review Period, the Earnest Money
deposit shall be non-refundable.
     2.03 PIP Expense. Buyer understands that IHG has issued a Property
Improvement Plan (“PIP”) which requires remodeling, upgrading and refurbishing
the Hotel. Buyer agrees to assume all liability and responsibility for the PIP
improvements and shall indemnify and hold harmless Seller from any claim or
demand due from the making of PIP remodeling, upgrading, refurbishing or
improvement.
III.
TIME
     3.01 Effective Date. The “Effective Date” of this Agreement shall be the
date on which both parties have signed this Agreement.
     3.02 Closing Date. The “Closing Date” shall be the date on which payment of
the purchase price is made and title to the Project is conveyed by the Seller to
the Purchaser and shall be on a mutually acceptable date and time no later than
ninety (90) days following the Effective Date.

2



--------------------------------------------------------------------------------



 



     3.03 Time of the Essence. The Parties and agree and understand that time is
of the essence to this Agreement and all obligations shall be satisfied within
the time specified.
IV.
TITLE, SURVEY, DOCUMENTATION, CONDITION OF PROJECT, AND
FRANCHISE REQUIREMENTS
     4.01 Survey. Seller shall within ten (10) days after the Effective Date,
furnish Purchaser with a copy of its existing survey certified as of the 16th
day of July, 2007 (the “Survey”). Purchaser shall have the right, at its
expense, to have such Survey re-certified or updated.
     4.02 Title Commitment. Purchaser shall obtain at its sole expense any title
commitment, binder, insurance or other indemnity concerning the title and
quality of the Real Property. On request of Purchaser, Seller shall within ten
(10) days after the request, deliver to Purchaser a copy of Seller’s policy of
title insurance covering the Property.
     4.03 Review of Title and Survey. Purchaser shall have a period (the “Review
Period”) ending forty-five (45) days after the Effective Date of this Agreement
in which to notify Seller of any objections Purchaser has to any Title and
Survey matters. The Real Property is being sold “as is” with all liens,
encroachments, rights, easements any other matters of record, except that Seller
shall cause all liens of record to be released or terminated as of the closing
date incuding, but not limited to, any lien or right existing in Nevada State
Bank or James R. Peters, as Trustee of the James R. Peters Family Trust due to
or as a result of a mortgage or loan dated as of January 31, 2007.
     4.04 Condition of Project. Purchaser will make its own examination of the
Project, including on-site inspections and such environmental studies as
Purchaser deems necessary, and will accept the Project in its present “AS IS”
condition. Purchaser acknowledges that Seller has made no representations
whatsoever regarding the physical condition of the Project or the financial
operations of the business conducted thereon.
     4.05 Franchise Requirements. Purchaser shall take such steps as are
required to secure a licensing/franchise agreement to continue the project
operation as a Holiday Inn Express from the Intercontinental Hotel Group
(IHG) and to release Seller from any continuing obligation to IHG as of the
Closing Date. Any and all expenses incident to the acquisition and issuance of
such license, including required repairs, except for the allowance in
Section 2.03 (a) above, shall be that of the Purchaser, Seller agrees that it
will cooperate in reasonable and prompt manner to assist Purchaser in this
regard. Seller shall notify IHG of the proposed transfer of the property to
Purchaser. Purchaser shall apply for a new franchise license agreement within
fifteen (15) days following the effective date of this agreement.

3



--------------------------------------------------------------------------------



 



V.
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE
     5.01 Due Diligence. During the forty-five (45) days immediately following
the Effective Date (the “Review Period”) Purchaser may conduct any investigation
or review of the financial condition, operation, environmental status, contract,
insurance, litigation, inventory, or other matters related to the condition of
the Real Property or the business and operation of the Project as it may in its
sole discretion desire at its sole expense.
     5.02 Seller’s Cooperation. Seller shall cooperate with such investigation
and review as set forth in Section 5.01 and shall provide Purchaser with any
documents or records which exist in furtherance of such investigation and
review. However, Seller shall have no obligation to create records or documents
which do not otherwise exist or Seller does not otherwise maintain in its normal
course of business.
     5.03 Limitation. Purchaser shall not visit the site or contact any employee
of Stockman’s Casino or Holiday Inn Express, Fallon, Nevada without the express
written consent of T. Wesley Elam, Mark Miller, or his designee.
     5.04 Confidentiality. Purchaser agrees to keep in strict confidence and to
not disclose to any other person any information concerning the status or
condition of the Real Property or concerning the business or operation of the
Holiday Inn Express, Fallon, Nevada and shall return to Seller any and all
documents or records provided by Seller for purposes of the due diligence review
in the event that a closing does not occur. This paragraph shall specifically
survive the termination of this Agreement and shall remain an obligation of the
Purchase for a period of three (3) years following the termination of this
Agreement.
     5.05 Termination. No later than the end of the Review Period, Purchaser may
terminate this Agreement by providing written notice of termination to the
Seller. In the event Purchaser provides such written notice, the Title Company
shall return the Earnest Money to Purchaser within five (5) days, and thereafter
all parties hereto or mentioned herein shall be released and relieved of further
obligations, liabilities or claims hereunder. In the event Purchaser does not
provide such timely written notice, and this agreement is terminated the Earnest
Money shall be non-refundable and shall be released to the Seller by the Title
Company on request of the Seller.
V-A.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
     5A.01 Board Approval. Seller shall have ten (10) days following execution
of this Agreement to submit the Agreement to its Board of Directors for
approval. In the event that the Board of Directors does not approve this
Agreement, this Agreement shall terminate, the Seller shall instruct the Escrow
Agent to return the Deposit moneys to the Purchaser and neither party shall have
any further obligation to the other.

4



--------------------------------------------------------------------------------



 



VI.
SELLER’S REPRESENTATIONS AND WARRANTIES
     6.01 Seller’s Representation and Warranties. Seller hereby represents and
warrants as of the Effective Date and as of the Closing that:
(a) There is no action, suit, proceeding or claim affecting the Project or any
portion thereof nor affecting Seller and relating to the ownership, operation,
use or occupancy of the project pending or being prosecuted in any court of by
or before any federal, state, county, or municipal department, commission,
board, bureau, or agency or other governmental entity nor, to the knowledge of
Seller, is any such action suit, proceeding or claim threatened or asserted. No
proceeding is pending or presently being prosecuted for the reduction of the
assessed valuation of taxes or other assessments payable in respect of any
portion of the Project;
(b) Seller has not received any written notice or request from any insurance
company or board of fire underwriters (or any organization exercising functions
similar thereto) requesting the performance of any work or alterations in
respect of the Project.
(c) Seller is a Nevada corporation duly organized and validly existing under the
laws of the State of Nevada and has all requisite power and authority to carry
on its business as it has been operated until the Closing.
(d) Seller covenants and agrees to operate the Project in the same manner as it
has been operated until Closing. From the Effective Date until Closing, Seller
will maintain an inventory of linens and soft goods necessary to operate Project
in its usual two and half times and customary manor.
(e) During the Term of this Agreement, Seller shall fully perform and observe
all requirements of existing contracts and agreements affecting the Project
(f) Seller is not a foreign person or entity pursuant to the Foreign Investment
in Real Property Tax Act, or the Tax reform act of 1984, and Purchaser is not
obligated to withhold portions of the Purchase Price for the benefit of the
Internal Revenue Service
VII.
PURCHASER’S REPRESENTATIONS AND WARRANTIES
     7.01 Purchaser’s Representation and Warranties. Purchaser hereby represents
and warrants as of the Effective Date and as of the Closing that:
(a) Purchaser is a California corporation.
(b) Purchaser has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms and conditions.

5



--------------------------------------------------------------------------------



 



(c) Neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any governmental body to which Purchaser
is subject or any provision of its charter or bylaws.
(d) Purchaser has no liability or obligation to pay any fees or commissions to
any broker, finder, or agent with respect to the transactions contemplated by
this Agreement for which Seller could become liable or obligated. Purchaser
hereby indemnifies and holds harmless Seller, its affiliated entities, its
shareholders, officers, directors, employees and agents from any claim, demand
or judgment for the payment of a broker’s fee or commission.
(e) Purchaser has sufficient funds presently available, individually and/or with
committed loan funds, to fulfill the financial obligations of this Agreement and
will have such funds available at the Closing.
(f) Purchaser will have conducted its own due diligence review and investigation
and does not rely on any statement, record or document provided by Seller
pertaining to the condition or title to the Real Property or to the business or
operation of the HIE.
VIII.
REMEDIES
     8.01 Purchaser’s Remedies. In the event that Seller fails or refuses to
timely comply with its obligations hereunder or is unable to do so as the result
of its willful act or failure to act, Purchaser may:

  (a)   Waive prior to or at the Closing, as applicable, the applicable
objection or condition and proceed to close the transaction contemplated hereby
in accordance with the remaining terms hereof, or     (b)   Enforce specific
performance if Purchaser has waived all objections and/or defaults.

     8.02 Seller’s Remedies. If Purchaser wrongfully fails to perform
Purchaser’s obligations pursuant to this Agreement, Seller may terminate this
Agreement and be entitled to receive the proceeds of the Earnest Money as
liquidated damages and not as penalty in full satisfaction of Seller’s claim
(including attorney’s fees) against Purchaser or any other party hereunder or
pursuant hereto or in connection herewith. Seller and Purchaser agree that the
amount of the earnest money is a fair estimate of those damages to which the
parties have agreed in a sincere effort to make the damages certain.

6



--------------------------------------------------------------------------------



 



IX.
CLOSING
     9.01 Closing. Provided that all of the conditions of this agreement shall
have been satisfied prior to or at the Closing, this transaction shall close at
the offices of Stewart Title of Northern Nevada, 5355 Kietzke Lane, Suite 102,
Reno, Nevada 89511or such other location as is mutually agreed upon by the
parties on a date no later than ninety (90) days following the Effective Date or
such earlier date as may be agreed to by Seller and Purchaser by not less than
five (5) days advance notice to Seller.
     9.02 Closing Matters. At the Closing,
     9.02.1 Seller shall (at Seller’s sole cost and expense) (a) execute and
deliver to Purchaser a Warranty Deed conveying to Purchaser good and
indefeasible in fee simple absolute title to the Real Property, subject only to
Permitted Exceptions; (b) execute and deliver to Purchaser a Bill of Sale
conveying to Purchaser all of the Personal Property and incidental rights
described in Article I; (c) execute and deliver to Purchaser a certificate
signed by Seller that the representations and warranties contained in this
Agreement are true and correct as of the Closing; (d) execute and deliver to
Purchaser an assignment of the service contracts, warranties, licenses, permits
and rights described in Article I; (e) deliver to Purchaser such evidence of
authority to close this Agreement as Purchaser reasonably requests; (f) execute
and deliver the affidavit in form and substance satisfactory to Purchaser that
Seller is not a foreign person or entity subject to the Foreign Investment in
Real Property Tax Act or the Tax Reform Act of 1984; (g) deliver and all other
items contemplated by the terms of this Agreement.
     9.02.2 Purchaser shall deliver the following: (a) the Purchase Price in
immediately available funds in accordance with Section 2.01 above; (b) such
evidence of authority to close this Agreement as Seller reasonably requests;
(c) a Deed of Trust securing any third party financing, and (d) such other
documents as Seller reasonably requests, including evidence of authority to
close this Agreement.
     9.02.3 Both Parties shall execute and deliver to each other the following:
(a) a Joint Marketing Agreement in the form attached hereto as Exhibit A,
     9.03 Closing Costs. Purchaser and Seller shall equally pay any escrow fee
charged by the Title Company. Seller shall pay its share of the pro-rations
described below. Purchaser shall pay (i) seller shall pay all costs for the
Commitment and the Owner’s Title Policy; (ii) Buyer shall pay the cost of the
UCC searches; (iii) The seller shall pay the cost of the Tax Certificates;
(iv) Buyer shall pay the cost of recording the Deed and Purchaser’s Deed of
Trust, (v) the premium for the Mortgagee’s Policy of title insurance and
(vi) its proportionate share of the pro-rations described below. Each party
shall be responsible for the payment of its own attorney’s fees incurred in
connection with this agreement and all other expenses which each party may
incur. Additionally, any expenses, charges and fees of closing, not specifically
allocated herein or incurred by a specific party, shall be borne by the parties
in accordance with the general custom where the land is located, or, if no such
custom exists, shall be borne equally between the parties.

7



--------------------------------------------------------------------------------



 



     9.03.1 Pro-rations. Pro-rations shall be made as follows:
(a) Real and personal property ad valorem taxes shall be prorated as of the
Closing, based upon actual days involved. Seller shall be responsible for all ad
valorem taxes for any period prior to the closing. Purchaser shall receive
credit on the amount of the cash payments to be made by purchaser pursuant
hereto for the pro-rated amount thereof chargeable to Seller. In connection with
the pro-ration of both real and personal property ad valorem taxes, if actual
tax figures for the year of closing are not available at the closing, an
estimated, tentative pro-ration of taxes shall be made using tax figures for the
preceding year; however, when actual taxes for the year of closing are
available, a corrected pro-ration shall be made. If such taxes for the year of
Closing increase over those for the preceding year, Seller shall pay to
Purchaser a pro rata portion of such increase, computed to the closing, and
conversely, if such taxes for the year of closing decrease from those of the
preceding year, Purchaser shall pay to Seller a pro rata portion of such
decrease, computed to the closing, any such payment to be made within ten
(10) days after notification by either party that such adjustment is necessary.
Seller shall, on or before the Closing, furnish to purchaser and the Title
Company all information necessary to compute the pro-rations provided for in
this Section. Seller shall pay all special taxes or assessments to the date of
Closing.
(b) Seller shall be entitled to all room rentals for rooms rented for periods
commencing prior to 6:00 a.m. on the date of the Closing. Seller shall be
responsible for paying all employees up to and including the date of closing,
including any accrued vacation pay.
(c) Final meter readings on all utilities charged to the project shall be made
as of the day preceding the closing. Seller shall arrange for and pay for final
billings on utilities down to the day preceding closing; and Purchaser shall be
responsible for utilities used on or after the date of closing.
(d) Purchaser shall be responsible for the payments of all operating expenses of
the project attributable to periods commencing on or after Closing, and Seller
shall be responsible for the payment of all operation expenses of the Project
incurred for all prior periods, including, but not limited to HIE fees and
royalties, Hotel/Motel taxes, wages, vacation pay, severance pay, fringe
benefits and payroll taxes. An adjustment will be agreed upon and made at
Closing for pre-paid expenses.
(e) To the extent possible, the amount of any adjustment described in this
section shall be estimated and paid at the closing, based upon the best
information available to Purchaser and Seller at the time, and shall be adjusted
as soon thereafter as may be determined with reasonable certainty.

8



--------------------------------------------------------------------------------



 



X.
MISCELLANEOUS
     10.01 Gaming Limitation. Purchaser agrees that it will not conduct nor
permit the conduct of gaming on its premises. This obligation is continuing and
this paragraph shall survive the termination of this Agreement and shall not
merge into the Deed or otherwise be limited or terminated at Closing.
     10.02 Escrow Instructions. In the event either party hereto becomes
entitled to the Earnest money as liquidated damages, or upon termination of this
agreement in accordance with its terms, Purchaser and Seller covenant and agree
to deliver a letter of instruction to the title Company directing the
disbursement of the Earnest Money to the Party entitled thereto. In the event
either party hereto fails or refuses to sign or deliver such an instruction
letter when the other party is entitled to a disbursement of the earnest Money,
than the party so failing or refusing to sign or deliver such letter shall pay,
upon the final order of a court with appropriate jurisdiction stating that such
other party is entitled to a disbursement of the Earnest Money, all reasonable
attorney’s fees and court cost incurred by the party so entitled to the Earnest
Money in connection with it’s recovery thereof.
     10.03 Integration: Modification. This agreement constitutes the entire and
final expression of the agreement of the parties hereto and supersedes all
previous agreements and understanding of the parties, either oral or written.
There are no other agreements, oral or written, between parties regarding the
Project, and this agreement can only be amended by written agreement signed by
the parties hereto and by reference made a part hereof.
     10.04 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Seller and Purchaser, and their respective heirs, personal
representative, successors and assigns.
     10.05 Notice. Any notice, communication, request, demand, reply or advice
(severally and collectively referred to as “Notice”) in this agreement required
or permitted to be given, made or accepted must be in writing. Notice may,
unless otherwise provided herein, be given or served (a) by depositing the same
in the United States Mail, postage paid, registered or certified, and addressed
to the party to be notified, with return receipt requested, (b) by delivering
the same to such party, or an agent of such party, or (c) when appropriate, by
telegram or wire addressed to the party to be notified. Notice deposited in the
mail in the manner herein above described shall be effective from and after the
expiration of three (3) days after such deposit. Notice given in any other
manner shall be effective only if and when received by the party to be notified.
For the purpose of notice, the addresses of the parties shall, until changed as
provide below, be as follows:
Seller:
Stockman’s Casino
c/o Full House Resorts, Inc.
4670 So. Fort Apache Road, Suite 190
Las Vegas, Nevada 89147

9



--------------------------------------------------------------------------------



 



Purchaser:
Dhillon Hospitality Management Inc.
3309 Vancouver Drive,
Modesto, California 95355
Broker:
Alan D. Brock
Alan Brock & Associates, Inc.
1452 Hughes Road, Suite 200
Grapevine, Texas 76051
     The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address with in the United States of America, by written notice to the
other party.
     10.06. Brokerage Commissions. Upon the closing of this agreement and the
payment of the purchase price, Seller shall pay to Alan Brock and Associates,
Inc. a commission of three percent (3%) of the purchase price less the allowance
for Property Improvement Plan payments not to exceed $250,000 in consideration
of the broker’s services rendered in connection with this transaction. Alan
Brock and Associates, Inc. represent the Seller only in this transaction.
Purchaser hereby acknowledges that Broker has advised Purchaser by this writing
to obtain a policy of Title Insurance and/or have title examined by a qualified
attorney. Purchaser represents and warrants that it has dealt with no other real
estate broker and has incurred no obligation to pay a commission to any other
person or entity in connection with the transaction contemplated hereby.
     10.07. Damage to Project. Should the Project be damaged by fire or other
casualty prior to the Closing so the same cannot be fully restored within one
(1) month thereafter, then purchaser shall have the option within fifteen
(15) days of being notified of such casualty to terminate this Agreement, in
which event neither party shall be liable to the other and the Earnest Money
shall be returned to the Purchaser. If Purchaser fails to exercise such option,
or if the damage is such that the project can be fully restored within one
(1) month, the purchase and sale shall be consummated.
     10.08. Time. Time is of the essence in all things pertaining to the
performance of this Agreement.
     10.09. Obligations. To the extent necessary to carry out the terms and
provisions hereof, the terms, conditions, warranties, representations,
obligations and rights set forth herein shall not deemed terminated at the time
of the Closing, nor shall they merge into the various documents executed and
delivered at the time of the Closing.
     10.10. Applicable Law; Venue. The laws of the State of Nevada shall govern
the construction, enforcement, interpretation and validity of this Agreement.
The obligations of the parties are performable and venue for any legal action
arising out of this Agreement shall lie in Churchill County, Nevada.

10



--------------------------------------------------------------------------------



 



     10.11. Headings; Construction. The headings which have been used throughout
this Agreement have been inserted for convenience of reference only and do not
constitute matter to be construed in interpreting this Agreement. Words of any
gender used in this Agreement shall be held and construed to include any other
gender and words in the singular number shall be held to include the plural, and
vice versa, unless the context requires otherwise. The words “herein”, “hereof”,
“hereunder” and other similar compounds of the work “here” when used in this
Agreement shall refer to the entire Agreement and not any particular provision
or section. If the last day of any time period stated herein shall fall on a
Saturday, Sunday, legal or banking holiday, then the duration of such time
period shall be extended so that it shall land on the next succeeding day which
is not a Saturday, Sunday, legal or banking holiday.
     10.12. Invalid Provisions. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision shall be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of any such provision shall not be affected thereby.
     10.13. Counterpart Execution. This Agreement may be executed in several
counterparts, including facsimile copies, each of which shall be fully executed
as an original and all of which together shall constitute one and the same
instrument.
     10.14. Further Acts. In addition to the acts recited in this Agreement to
be performed by Seller and Purchaser, Seller and Purchaser agree to perform or
cause to be performed at the Closing or after the Closing any and all such
further acts as may be reasonable necessary to consummate the transactions
contemplated hereby.
     10.15. Tax Deferred Exchanges. Purchaser’s and Seller’s interest in this
Agreement may be assigned to a Qualified Intermediary as provided in IRC
Regulation 1.1031 in order to facilitate a tax deferred exchange. All costs and
expenses incurred by reason of any such exchange shall be borne by the
exercising party.
     10.16. Effective Date. The effective date (“Effective Date”) of this
Agreement shall be the date this Agreement is executed by both Seller and
Purchaser.
     10.17. Confidentiality. Purchaser hereby agrees that the terms of this
Agreement will not be disclosed or discussed with any third parties, including
but not limited to,employees working at the hotel.
     10.18. Expenses. Except as specifically set forth in this Agreement, each
party shall bear its own expenses in the performance of this Agreement and
Closing.
     IN WITNESS WHEREOF, this agreement has been duly executed in multiple
counterparts (each of which is to be deemed an original for all purposes) by the
parties thereto on the respective dates appearing opposite each party’s
signature.

11



--------------------------------------------------------------------------------



 



            SELLER:
      By:   /s/ Mark J. Miller         Name:   Mark J. Miller        Title: CFO 
   

Date: 10/1/07

            PURCHASER:
      By:   /s/ Rupinder Dhillon         Name:   Rupinder Dhillon        Title:
President     

Date: 9/28/07
ESCROW INSTRUCTIONS

  1.   Title Company acknowledges receipt of the deposit of $75,000 in escrow to
be held without interest.     2.   The Deposit is to be returned to Purchaser
only in the event the written notice provided by Section 5.05 is received and
verified by Seller.     3.   Otherwise the Deposit shall be released to Seller
upon its written request.     4.   All other funds received into escrow are to
be distributed in accordance with Closing Instructions to be provided.

Margie Roma FBO Stewart Title, acknowledged receipt of this Agreement of Sale
and Purchase and agrees to be bound by the terms of this Agreement this 2nd day
of October, 2007,

            STEWART TITLE COMPANY
      By:   /s/ Margie Roma         Name:   Margie Roma        Title: Sr. Escrow
Officer     

12



--------------------------------------------------------------------------------



 



Exhibit A
Joint Marketing Agreement

13



--------------------------------------------------------------------------------



 



Joint Marketing Agreement
     THIS AGREEMENT (The “Agreement”) is made as of the Effective Date as
defined herein by and between Stockman’s Casino, a Nevada corporation
(“Stockman’s”) and Dhillon Hospitality Management Inc. of 3309 Vancouver Drive,
Modesto, California 95355, or its assigns (“Dhillon”). In consideration of the
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
hereby agree as follows:

1.   In conjunction with the execution of this Agreement, Stockman’s has sold to
Dhillon and Dhillon has purchased from Stockman’s the Holiday Inn Express
(“HIE”) located in Fallon, Nevada.   2.   The Parties hereto understand and
agree that it is in their mutual best interest to jointly market and advertise
their respective businesses and operations.   3.   Provided there is no
objection from IHG, Dhillon hereby agrees to place in the appropriate location
in the hotel the following which shall be prepared at Stockman’s expense:

  A.   In room directory having Stockman’s menus and casino info     B.   Tent
cards in rooms with games and restaurant info     C.   Casino and restaurant
posters in elevators.

4.   Dhillon hereby agrees to provide a discount of 10%-25% depending on the
season and allow:

  A.   Distribution of promotional and discount coupons at check in
    B.   Soft season room rate promo’s mailed to Stockman’s data base     C.  
Stockman’s to use the first floor meeting room when not otherwise in use or
occupied at no cost, except a $20 per day cleaning fee.     D.   Stockman’s its
most preferred or “favored customer” discount to Stockman’s for Stockman’s use
of any hotel amenity, including pool and patio for parties, guest room rental
and meeting room rental.

5.   Stockman’s agrees to allow Dhillon use of the HIE sign as currently mounted
on the large reader board sign on W. Williams Avenue and the small sign on the
corner of the property. The parties agree to share in the cost of maintenance of
the signs in proportion to the square footage of usage of the sign. Dhillon
shall assume the cost for any changes to the physical HIE sign made by Dhillon
or made or required by IHG or any Holiday Inn company. In the event that IHG or
any Holiday Inn company shall require Dhillon to place a sign at a location
other than the large reader board sign on W. Williams Avenue, Stockman’s shall
provide Dhillon with a mutually agreeable location on the property of Stockman’s
for the placement of the sign, which Dhillon shall bear the sole and exclusive
obligation and expense to acquire, install, maintain and provide utility
service.

14



--------------------------------------------------------------------------------



 



6.   The parties agree to allow food and beverage service from Stockman’s Casino
to be charged to registered hotel guest accounts and that such charges will be
settled and paid by Dhillon to Stockman’s weekly after the close of the guest
account.   7.   The parties agree to meet and negotiate in good faith any other
joint marketing or advertising effort, for example roadside billboards and
including the agreed upon sharing of the expense therefore.   8.   Nothing in
this agreement or otherwise shall limit or restrict each party from marketing or
advertising their individual business or operation provided that neither party
shall disparage or call into disrepute the business of the other party.   9.  
In consideration of the promises and obligations of Stockman’s, Dhillon agrees
that he will not conduct and will not permit the conduct of gaming on the
premises during the Term of this Agreement. This provision shall survive the
termination of this Agreement and be in effect for a total of 25 years.   10.  
The Effective Date of this Agreement shall be the Date of Closing of the
Purchase and Sale Agreement related to the HIE of the parties.   11.   This
Agreement shall terminate on the earlier of:

  A.   The date which is Five (5) years following the Effective Date;     B.  
The date of any transfer of the entire ownership of either Stockman’s or the
HIE.

If this Agreement is terminated after 5 years, both parties agree to negotiate
in good faith a new mutually acceptable Joint Marketing Agreement.

12.   This Agreement is not assignable or transferable but shall inure to the
benefit of and be binding on the person or entity who is Grantee on the Deed of
land conveyance on the Date of Closing (as that term is used in the Purchase and
Sale Agreement).   13.   This agreement constitutes the entire and final
expression of the agreement of the parties hereto and supersedes all previous
agreements and understanding of the parties, either oral or written. There are
no other agreements, oral or written, between parties regarding the Project, and
this agreement can only be amended by written agreement signed by the parties
hereto and by reference made a part hereof.   14.   The laws of the State of
Nevada shall govern the construction, enforcement, interpretation and validity
of this Agreement. The obligations of the parties are performable and venue for
any legal action arising out of this Agreement shall lie in Churchill County,
Nevada.   15.   Words of any gender used in this Agreement shall be held and
construed to include any other gender and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise. The words “herein”, “hereof”, “hereunder” and other similar compounds
of the work “here” when used in this

15



--------------------------------------------------------------------------------



 



    Agreement shall refer to the entire Agreement and not any particular
provision or section. If the last day of any time period stated herein shall
fall on a Saturday, Sunday, legal or banking holiday, then the duration of such
time period shall be extended so that it shall land on the next succeeding day
which is not a Saturday, Sunday, legal or banking holiday.   16.   If any one or
more of the provisions of this Agreement, or the applicability of any such
provision to a specific situation, shall be held invalid or unenforceable, such
provision shall be modified to the minimum extent necessary to make it or its
application valid and enforceable, and the validity and enforceability of all
other provisions of this Agreement and all other applications of any such
provision shall not be affected thereby.   17.   This Agreement may be executed
in several counterparts, including facsimile copies, each of which shall be
fully executed as an original and all of which together shall constitute one and
the same instrument.

     IN WITNESS WHEREOF, the Parties hereto execute this Agreement as their
authorized act on the date first set forth above.

                          STOCKMAN’S CASINO       DHILLON HOSPITALITY MANAGEMENT
INC.
 
                        By   /s/ Mark J. Miller       By   /s/ Rupinder Dhillon
                 
 
  Name:   Mark J. Miller           Name:   Rupinder Dhillon
 
  Title:   CFO           Title:   President

16